DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauch et al. (DE 10 2006 029242).
Mauch et al. disclose a method of securing a housing joint of a housing, the housing comprising a housing first portion (10) and a housing second portion (10’), the housing first portion including a first joint portion (30) configured to overlap a second joint portion (30’) of the housing second portion so as to form the housing joint, the method comprising: positioning a primary clamp (22) at a primary location of the housing joint so that the primary clamp abuts at least a portion of the first joint portion and the second joint portion; positioning a band (20) around the housing joint, the band comprising a band first portion and a band second portion separate from the band first portion; coupling a winch (26) to each of the band first portion and the band second portion; and tightening the band by operating the winch to urge the band first portion and the band second portion towards each other and the primary clamp towards the housing joint (see paragraph [0032] of the attached translation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauch et al. (DE 10 2006 029242) in view of Stodolka (US 2004/0060763).
As for claims 1 and 10, Mauch et al. disclose a method of securing a housing joint of a housing, the housing comprising a housing first portion (10) and a housing second portion (10’), the housing first portion including a first joint portion (30) configured to overlap a second joint portion (30’) of the housing section portion so as to form a housing joint, the method comprising:
positioning a primary clamp (22, see top of Fig. 1) at a primary location of the housing joint so that the primary clamp abuts at least a portion of the first joint portion and the second joint portion;
positioning a plurality of secondary clamps (22) at a plurality of secondary locations of the housing joint (Fig. 3 and 6), so that the plurality of secondary clamps abuts at least a portion of the first joint portion and the second joint portion (Fig. 1), each of the plurality of secondary locations being different than the primary location; 
positioning the band (20) around each of the plurality of secondary clamps such that the band contacts each of the secondary clamps; and tightening the band so as to urge the primary clamp and the plurality of secondary clamps towards the housing joint to secure the housing joint (see paragraph [0032] of the attached translation).
Mauch et al. do not disclose a mounting bracket. Stodolka discloses a mounting bracket (10) for mounting a housing to a vehicle, said mounting bracket positioned on and contacting a clamping band 
As for claims 2, 3, 11, and 12, Mauch et al. further disclose: coupling a winch (26) to a band first and second portion and operating the winch to clamp the primary and secondary clamps toward the housing joint (paragraph [0032]). Stodolka discloses a winch coupled to a band first portion, which is coupled to a mounting bracket first end, and a to a band second portion, which is coupled to a mounting bracket opposite end (see Fig. 1).
As for claims 4 – 7 and 13 – 16, Stodolka et al. further disclose: coupling a mounting arm (38) to the mounting bracket and mounting the housing on a structure (42) so that the primary location is located proximate to a structure to which the housing is mounted; and a plurality of fasteners (36) and mating through holes in the bracket. As for claims 7 and 16, it would have been obvious to simply substitute loops for through holes as a matter of obvious design choice. One of ordinary skill in the art would understand loops and through holes to be equivalent means of receiving fasteners, and would have predicted the results of such a substitution.
As for claims 8 and 17, Stodolka et al. disclose coupling the band to the mounting bracket by engaging the band with an engaging member (26) and ears (27). The mounting arm is coupled to the mounting bracket via a threaded portion (39). In other words, said couplings require different motions and occur at different locations; therefore is assumed that said couplings occur separately.
As for claim 9, Mauch et al. further disclose each of the plurality of secondary clamps having the same curvature and length (see Fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/               Primary Examiner, Art Unit 3618